DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group II, claims 5-20 with Traverse.
Response to Arguments
Applicant argument in the restriction is that there is no serious burden to examine all of the claims.
The examiner respectfully disagree, the Inventions of Group I, claims 1-4 and Group II, claims 5-20 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed (claims 5-20) can be practiced by another materially different apparatus such as a wireless network service federation server generate an encryption key…
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/21/2020 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krut et al. (US 10,826,895 B1).
Regarding claims 5 and 13. Krut teaches a wireless network service federation server, comprising: 
a network communications interface; a processor coupled to the network communications interface; and a memory coupled to and readable by the processor and storing therein instructions that, when executed by the processor (Col.6, lines 35-45 , Col.7, lines 14-35 teach server contain communication element and processing element), cause the processor to: 
receive, at a first time from a communication device, a connection request for a first wireless network; determine, based on information in the connection request, a venue associated with the first wireless network (Col.4, line 60-67 ,Col.13, lines 5 -15  teach server received request from mobile device and generating encryption key wherein the device location data read on venue); 
generate an encryption key for the communication device that provides access to the first wireless network, wherein the encryption key uniquely identifies the communication device without any device information and without any personal information of a user of the communication device (Col.2, lines 56-65, Col.9, lines 34-56, Col.16 Lines 20-30 teach generating encrypt key and identify data of the mobile device) ; 
send, across a wireless communication network, the encryption key to the communication device (Col.10, lines 29-34 teach mobile device received encryption key); 
receive information that the communication device is accessing the first wireless network (Col.3. lines 10-13,  teach server received credential from mobile device); 
send a message to the communication device requesting input from the user of the communication device (Col.8, Lines 40-50 teach user input); 
receive a response to the message sent from the communication device ( Col.9, 
lines 20-30, Col.10, lines 60-67 teach server received secure information from mobile device); and 
 	 store the response to the message sent in a memory location associated with the encryption key uniquely identifies the communication device. (Col. 7, Line 5-14, Col.9, lines 34-45 teach memory 28 of the server that store identifying data, location).
	Krut does noe expressly teach communication in a message. 
	However, said feature is obviousness in view of the teachings of Krut. In particular, Krut teaches using group messages for exchanged between devices (see Col.10, lines 25-29 teach groupings messages with the scope of the present invention).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present patent application to send/receive a message to the communication device as taught by Kurt, so as to provide to the user quickly acknowledge information communication between server and mobile device.

Regarding claims 6 and 14. Krut teaches he server of claim 5, wherein after generating the encryption key for the communication device, the instructions, when executed by the processor, further cause the processor to:
send information about the encryption key to a wireless router of the first wireless network and update permissions for the first wireless network (Col.7, lines 40-45, Col. 16, lines 33-40 teach network 14  may include router).

Regarding clams 7 and 15. Krut teaches the server of claim 5, wherein the instructions, when executed by the processor, further cause the processor to:
receive, at a second time after the first time from the communication device, a connection request for a second wireless network (Cl.1, lines 61-62);
determine whether the encryption key for the communication device is valid for providing access to the second wireless network (Col.11, lines 7-15).
grant access to the second wireless network when the encryption key for the communication device is valid (Col.11, lines 31-35); and
map a mobility of the communication device between the first wireless network and the second wireless network based on the use of the encryption key for the communication device (Col.5, lines 42-49).

Regarding claims 8 and 16. Krut teaches the server of claim 7, wherein the instructions, when executed by the processor, further cause the processor to:
update the encryption key for providing access to the second wireless network when the encryption key for the communication device is determined to be invalid (Col.9, lines 45-55); and
send information about the updated encryption key to at least one of the communication device and a wireless router of the first wireless network granting access for the communication device using the encryption key (Col.11, lines 31-35).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krut et al. (US 10,826,895 B1) and further view of Shao et al. (US 7,310,350 B1).
Regarding claims 9 and 17. Krut teaches the server of claim 7, but is silent on wherein the message sent to the communication device comprises a survey, and wherein the input from the user of the communication device comprises an opinion of the user of the communication device.
In an analogous art, Shao teaches
wherein the message sent to the communication device comprises a survey, and wherein the input from the user of the communication device comprises an opinion of the user of the communication device (Col.1, lines 35-40, Col.9, lines 42-55 teach server sending message display on the mobile device allow user to enter opinion relate to a survey).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Krut with Shao’s system such that the message sent to the communication device comprises a survey, and wherein the input from the user of the communication device comprises an opinion of the user in order to provide a quick determine the opinion of the user when the user attend an event or venue. 

Claims 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krut et al. (US 10,826,895 B1) and further view of Aman (US 2019/0043281 A1).
Regarding claims 10 and 18. Krut teaches the server of claim 7, but is silent on wherein mapping the mobility of the communications device comprises determining a time-based order of venues visited by the communication device based on use of the encryption key accessing at least one wireless network in a service federation of venues.
In an analogous art, Aman teaches
wherein mapping the mobility of the communications device comprises determining a time-based order of venues visited by the communication device based on use of the encryption key accessing at least one wireless network in a service federation of venues (Paragraphs [0038], [0041], [0150], [0138] teach determine date and time of guest that visit venues).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Krut with Aman’s system such that determining a time-based order of venues visited by the communication device based on use of the encryption key accessing in order to accurately determine how long the user attend at the venues. 

Regarding claims 11 and 19. Krut and Aman teach the server of claim 10, Aman teaches wherein the instructions, when executed by the processor, further cause the processor to:
generate, based on the time-based order of venues visited by the communication device, a mobility behavior report comprising an identification of at least one venue visited prior to and after visiting a predetermined venue (Paragraphs [0009], [0038], [0041], [0150],; and
send the mobility behavior report to a member communication device of the service federation of venues and associated with the predetermined venue (Paragraph [0068]).

Regarding claims 12 and 20 . Krut and Aman teach the server of claim 11, wherein the mobility behavior report is configured to be rendered by a display device of the member communication device, and wherein the mobility behavior report defines a number of devices that proceed to a second venue after visiting the predetermined venue and provide additional information about the second venue (Paragraphs [0068], [0087], [0115]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641